DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (KR 20170065061 A).
Regarding claim 1, D1 teaches a rotatable optical module (Figs. 1-5) comprising: a driver (implicit to the scanning system, see Fig. 3, depicting the drive shaft attached to the optical assembly housing 121a); and 
120, with holder 121a) positioned at a side of the driver (implicit to the scanning of 121a, i.e. driving the driveshaft inserting into 121a as in Fig. 3) and connected to the driver (Fig. 3), the optical assembly being configured to project structured light (L2) (Figs. 9-11 showing the DOE mask pattern and resulting multiple-point incident light i.e. structured light), the driver being configured to drive the optical assembly to rotate (Fig. 5, showing the scanning assembly rotating through angle alpha), thereby changing direction of the structured light (of L2).
Regarding claim 11, D1 teaches an electronic device (Figs. 1-5) comprising: a casing defining a first projection opening and a second projection opening at opposite sides of the casing (Fig. 5, for incidence and detection, scanning of 120 altering the direction into both); and a rotatable optical module received in the casing (120, including housing 121a), the rotatable optical module comprising: a driver (Fig. 3, implicit to the scanning of 120’s 121a holder); and an optical assembly positioned at a side of the driver and connected to the driver (Figs. 1-3, 120 and 121a connected to the drive), the optical assembly being configured to project structured light (Figs. 9-11), the driver being configured to drive the optical assembly to rotate (Fig. 5, through angle alpha), thereby changing direction of the structured light towards the first projection opening and the second projection opening (Fig. 5, leaving through angle alpha and entering through angle alpha).

Allowable Subject Matter
Claims 2-10, 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, D1 teaches the rotatable optical module of claim 1, wherein the optical assembly comprises a holder (121a), a protruding post protrudes from a surface of the holder facing the driver (Fig. 3).
D1 does not explicitly show the driver comprises a rotation shaft which has an end surface facing the protruding post, a receiving groove is defined on the end surface, and the protruding post is fixedly received in the receiving groove, thereby connecting the holder to the driver.
Regarding claim 12, D1 teaches the electronic device of claim 11, wherein the optical assembly comprises a holder (121a), a protruding post protrudes from a surface of the holder facing the driver (Fig. 3). 
D1 does not explicitly show the driver comprises a rotation shaft which has an end surface facing the protruding post, a receiving groove is defined on the end surface, and the protruding post is fixedly received in the receiving groove, thereby connecting the holder to the driver.
Regarding claims 3-11, 13-20, the dependent claims depend from claims that contain allowable subject matter and therefore contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose rotating / pivoting / tilting reflectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872